Name: 97/586/EC: Commission Decision of 25 July 1997 on certain protective measures in respect of infectious anaemia in salmon in Norway (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  fisheries;  tariff policy;  international trade;  European Union law
 Date Published: 1997-08-29

 Avis juridique important|31997D058697/586/EC: Commission Decision of 25 July 1997 on certain protective measures in respect of infectious anaemia in salmon in Norway (Text with EEA relevance) Official Journal L 238 , 29/08/1997 P. 0041 - 0044COMMISSION DECISION of 25 July 1997 on certain protective measures in respect of infectious anaemia in salmon in Norway (Text with EEA relevance) (97/586/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18 (7) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 96/43/EC, and in particular Article 19 (7) thereof,Whereas, further to an outbreak of infectious salmon anaemia (ISA) in Norway, the Commission, by Decisions 95/118/EC (4) and 96/384/EC (5) has taken safeguard measures in order to prevent the introduction of that disease in the Community; whereas these measures applied until 1 July 1997;Whereas during March 1997 new cases of ISA have been reported in Norway;Whereas it is therefore necessary to re-establish these safeguard measures; whereas however the introduction into the Community of samples from Salmo Salar should be allowed for scientific purposes;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States shall prohibit imports of salmon of the Salmo salar species originating in Norway, whether live or slaughtered in the non-eviscerated state, as well as their viscera.Article 2 1. Notwithstanding Article 1, imports of slaughtered and non-enviscerated salmon of the Salmo salar species originating in Norway shall be authorized provided the salmon come from the fish farms referred to in point 1 of Annex I and have been slaughtered and packaged in the establishments referred to in point 2 of Annex I, located along the Norwegian coast between the Swedish border and the border between the communes of HÃ ¥ and Eigersund (region of Rogaland).2. Packages containing the fish referred to in paragraph 1 must carry a label bearing the following:- 'Whole salmon`,- the codes of the farms and establishments as provided for in Annex I.3. Consignments of salmon as referred to in paragraph 1 must be accompanied by a health certificate in accordance with the model in Annex II.Article 3 In derogation to Article 1, Member States may allow the introduction of samples for scientific purposes.Article 4 The Member States shall alter the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 5 This Decision shall apply until 1 July 1998.Article 6 This Decision is addressed to the Member States.Done at Brussels, 25 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 373, 31. 12. 1990, p. 1.(4) OJ No L 80, 8. 4. 1995, p. 52.(5) OJ No L 151, 26. 6. 1996, p. 35.ANNEX I HOLDINGS AND ESTABLISHMENTS LOCATED ALONG THE NORWEGIAN COAST BETWEEN THE SWEDISH BORDER AND THE BORDER BETWEEN THE COMMUNES OF HÃ AND EIGERSUND FROM WHICH SLAUGHTERED, NON-EVISCERATED SALMON MAY BE DISPATCHED TO THE COMMUNITY 1. Holdings >TABLE>2. Establishments >TABLE>ANNEX II >START OF GRAPHIC>>END OF GRAPHIC>